Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “functional group selected from the groups consisting of a group 15 to group 16 element excluding oxygen”, and the claim also recites “selected from the group consisting of a primary amino group, a secondary amino group, and a mercapto group” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. Pub. No. 2013/0202786 to Hara et al. in view of JP-3547197 to Taketoshi (Cited by Applicants) and U.S. Patent No. 5,532,304 to Miyazaki et al.
As to claims 1-2 and 4, Hara discloses a coating composition for coating the surface of a solar beat-collecting reflective plate (Abstract) comprising a fluorinated polymer having a hydroxy value of 110 to 250 mg/KOH/g (A), a polyester polymer (B), a polyisocyanate curing agent (C), a solvent (D), and silane coupling agents to improve the adhesion of the coating film (Abstract, 0096). Hara discloses a ratio of (A):(B) of 50/50 to 90/10 (0071) and the molar ratio of isocyanate groups is 0.5 to 1.5 times by mol per 1 mol of the total number of hydroxy groups in the fluorinated polymer and the polyester polymer (0081). This overlaps the claimed range. Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to maintain the molar ratio within the claimed amount to allow for sufficient crosslinking and from preventing excess curing agent from remaining in the coating film, thus impairing the performance of the film (0081).
Hara discloses blocked non-yellowing isocyanates, but fails to teach the preferred blocked isocyanate (0075-0078).
Taketoshi teaches blocked bis{isocyantaomethyl)cyclohexanethat is blocked with a mixture of malonic diester and acetoacetic ester that is used in coating materials and adhesives (Abstract).

Mara teaches silane coupling agents, but fails to teach the amount of the component.
Miyazaki discloses a resin composition for coating comprising 100 parts by weight of a functional group containing fluoropolymer, 0.1 to 100 parts by weight of a blocked isocyanate component, 0.1 to 100 parts by weight of tetrafunctional hydrolysable silane compound (Abstract, 5:52-65) and from 5 to 30 parts by weight based on the tetrafunctional hydrolysable silane compound of an amino- or mercapto- functional silane coupling agent (8:43-67). When the tetrafunctional hydrolysable silane compound is 50 parts by weight of the resin composition, the content of silane functional agent ranges from 2.5 to 15 parts by weight which overlaps the claimed amount.
The position is taken that it would have been obvious to a person of ordinary skill in the art to add the silane coupling agent taught in Mara in the amounts disclosed by Miyazaki to prevent formation of rain streak soil and in order to improve the adhesion to the coating film (Miyazaki, 8:15-20).
As to claims 5-8, Mara discloses a process for producing a solar heat collecting plate wherein the coating composition described above is applied on the surface of the reflective substrate to form a coating layer (0104), wherein the coating film is has excellent adhesion (taken to be useful as an adhesive).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0202786 to Mara et al. in view of iP-3547197 to Taketoshi (Cited by Applicants) and U.S. Patent No. 5,532,304 to Miyazaki et ai. and further in view of U.S. Patent Pub. No, 2014/0124017 to Akaike et al.
As to claim 9, Mara in view of Akaike teach that the weatherproof resin layers having good weather resistance or suitable for back surface protective sheets of solar cells (See Akaike, 0007). Mara teaches a coating film with excellent weather resistance (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art to use the coating/adhesive film of Mara on solar back sheet because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (weather resistance films used to coat/adhere to solar cells), in order to form a third composition to be used for the very same purpose...(Back sheet adhesive for solar cells). [The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicants have argued that their unexpected results in the excellent glossiness, excellent solvent resistance, and low yellowing degree of the curable composition rebut the prima facie case of obviousness. In response, the examiner has considered applicant's not commensurate in scope with applicant's claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. 
For example, the claims are open to any type of fluorine polymer with hydroxy functional groups and titanium oxide used in a broad amount. The examples in the specification teach one specific type of fluorine polymer that contains hydroxy groups that is used in one specific amount with respect to the blocked isocyanate component (i.e. 2), one specific type of silane component (aminopropyltrimethoxysilane), and the examples use titanium dioxide in one specific amount.  Furthermore, with regards to the amount of silane component, comparative example 4 uses an amount (10 parts by mass) that falls within the claimed range.  However, the blending amount that is within the claimed range provides insufficient yellowness.  Accordingly, the applicant’s alleged unexpected yellowness and sufficient glossiness is not supported with evidence that is commensurate in scope with the current claims.  

With respect to comparative example 1, applicants have compared the closest prior art that uses hexamethylene diisocyanate as the isocyanate component.  However, the results are not commensurate in scope as discussed above.  Furthermore, it is by no means clear that the showings of improved glossiness would be considered to be unexpected in view of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


With respect to comparative example 2 that does not contain the alkoxysilane component, the applicant’s example does not compare the closest prior art.  Mara teaches the use of alkoxysilane component in combination with an isocyanate component, and a fluorine containing component.  It would be expected that the both of the cross-linking reactions would occur.  Hara teaches crosslinking of the fluorinated polymer with the isocyanate curing agent (0069, 0072).  The results are not commensurate in scope with the claimed invention as discussed above.  Also it is by no means clear that the showings of unexpected solvent 

Applicants' have not persuasively demonstrated unexpected results for the combinations of their claims.  Comparisions have not been made with the prior art embodiment relied upon.  Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature.  Applicants' have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763